DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on July 13, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20200105031 A, submitted by the applicant) in view of Kataoka (US 7,523,548), Nagata (US 2014/0102773), Naganuma, (US 2015/0075848), and Xu (US 2018/0139842).
Regarding claim 1, Kim, figure 1, discloses a printed circuit board comprising: an insulating layer (110); 5a first circuit pattern (122) embedded in one surface of the insulating layer (see figure); and a second circuit pattern (124, 126) disposed on the one surface of the insulating layer (see figure), and including a first metal layer and a second metal layer disposed on the first metal layer (see figure, the layer forming 124, and the layer forming 126).
Kim does not disclose 10wherein an average width of the first metal layer is wider than an average width of the second metal layer, and wherein the first metal layer include a metal foil.
Kataoka, figure 6, discloses a circuit board with substrate (11) a pattern formed on the substrate with a first metal layer (13), and a second metal layer (20), wherein the width of the first metal layer is wider than that of the second metal layer. The configuration has better electrical performance (column 8, line 19-55). 
Nagata, figure 3, discloses a circuit board with substrate (1) a pattern formed on the substrate with a first metal layer (2), and a second metal layer (3), wherein the average width of width of the first metal layer is wider than the average width of the second metal layer.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Kim with an average width of the first metal layer is wider than an average width of the second metal layer, as taught by Kataoka, and Nagata, in order to have improved electrical performance. 
Regarding the second metal layer includes a metal foil. This is a structural claim. The metal layer formed on a metal foil or a plating, would not add any structural detail. 
Additionally, Kim, in figure 1, further discloses a circuit pattern (130) on the other side of the insulating layer include a metal layer including metal foil (60), the embodiment of example 2, figure 14-24, furthermore discloses the metal layer (224) formed on the upper layer of insulating layer (210) is formed of metal layer.
Also, Naganuma, discloses a circuit board and recites the wiring layers can be formed of metal foil (copper foil) or copper plating (paragraph 0055).
Xu, figure 15, discloses a circuit board with an insulating layer (154), a first circuit pattern (130) embedded in one surface of the insulating layer, and a second circuit pattern(120, 140) disposed on the one surface of the insulating layer, and including a first metal layer (120), and a second metal layer (140), the first metal layer (120) include a metal layer (paragraph 0043).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Kim with the first metal layer include a metal foil, as taught by Naganuma, Xu (and Kim itself), in order to have desired conductive properties, and mechanical strength. 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 227, F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 2, the modified board of Kim further discloses wherein a width of one surface of the first metal layer that faces the insulating 15layer is wider than a width of the other surface of the first metal layer that is opposite to the one surface of the first metal layer (obvious as explained and applied to claim 1 above, disclosed by Kataoka, and Nagata). 

Regarding claim 3, the modified board of Kim further discloses wherein a width 20of one surface of the second metal layer that faces the first metal layer is wider than a width of the other surface of the second metal layer that is opposite to the one surface of the second metal layer (obvious as explained and applied to claim 1 above, disclosed by Kataoka, and Nagata). 

Regarding claim 4, the modified board of Kim further discloses 25wherein a DB1/ 119493206.1 Page 23thickness of the first metal layer is smaller than a thickness of the second metal layer (obvious as disclosed by Kataoka, and Nagata). 

Regarding claim 5, the modified board of Kim further discloses 25wherein the 5first metal layer has a surface coplanar with the one surface of the insulating layer (obvious as shown by Kataoka, and Nagata).  

Regarding claim 6, the modified board of Kim further discloses a third circuit pattern disposed on the other surface 10of the insulating layer that is opposite to the one surface of the insulating layer, wherein at least one of a line width of the first circuit pattern or a line width of the second circuit pattern is smaller than a line width of the third circuit pattern (see figure of Kim). 

 Regarding claim 7, the modified board of Kim further discloses wherein the first circuit pattern includes one metal layer (obvious as shown in the figure of Kim).

Regarding claim 8, the modified board of Kim further discloses wherein the 20first circuit pattern and the second circuit pattern are disposed so as to be misaligned with each other (see figure of Kim).  

Regarding claim 9, the modified board of Kim further discloses comprising a passivation layer disposed on the one surface of 25the insulating layer and covering the second circuit pattern (obvious as can be seen in the figure of Kim) . 

Regarding claim 10, the modified board of Kim further discloses the passivation layer covers an entirety of the second circuit pattern (see figure, considering the pattern covered by layer 152).

 Regarding claim 11, the modified board of Kim further discloses wherein the first circuit pattern and the second circuit pattern are alternately disposed (see figure of Kim).  

Regarding claim 12, the modified board of Kim further discloses a printed circuit board comprising: an insulating layer; a first circuit pattern embedded in one surface of the insulating layer; and a second circuit pattern disposed on the one surface of 15the insulating layer, wherein a width of one surface of the second circuit pattern in contact with the one surface of the insulating layer is wider than a width of another surface of the second circuit pattern opposing the one surface of the second circuit pattern (obvious as explained and applied to claim 1 above). 

Regarding claim 13, the modified board of Kim further discloses a third circuit pattern disposed on the other surface of the insulating layer that is opposite to the one surface of the insulating layer and including a metal foil, 25wherein at least one of a line width of the first circuit DB1/ 119493206.1 Page 25pattern or a line width of the second circuit pattern is smaller than a line width of the third circuit pattern (obvious as applied to claim 6 above).  

Regarding claim 14, the modified board of Kim further discloses a passivation layer disposed on the one surface of the insulating layer and covering the second circuit pattern (obvious as applied to claim 9 above).  

Regarding claim 15, the modified board of Kim further discloses wherein the passivation layer covers an entirety of the second circuit 10pattern (obvious as applied to claim 10 above). 

 Regarding claim 16, the modified board of Kim further discloses wherein the first circuit pattern and the second circuit pattern are alternately disposed at an interface between the passivation 15layer and the insulating layer (obvious as applied to claim 11 above).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, Applicant, starting on page 7 of the response, filed on July 13, 2022. Argues that  claim 1 recites in pertinent part, "a second circuit pattern disposed on the one surface of the insulating layer and including a first metal layer and a second metal layer disposed on the first metal layer, ... wherein the first metal layer includes a metal foil" (emphasis added). Claim 12 recites similar features. In contrast, neither of the layers 124, 126 of the alleged second circuit pattern of KR '031 is a metal foil. Indeed, KR '031 expressly discloses removing the metal foil during manufacture so that the layers 124, 126 of the alleged second circuit pattern can be made by an electroless process, so as to lead away from the claimed combinations. To this point, MPEP § 2141.02(VI) sets forth that a "prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed [combination]" (emphasis added). W.L. Gore & Associates, Inc. v. Garlock, Inc., 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). Specifically, as shown in Figures 9-12 of KR '031 and disclosed in the corresponding description therefor, the metal foil 30 is removed after which the electroless metal layer 125 is plated which is then etched to form the alleged first metal layer 126 as an electroless plating layer.
7	Application No. 17/198,672As would be understood by one of ordinary skill in the art, a metal foil (of a carrier removed during manufacture) and an electroless plating layer are structurally different in that the high etching speed of an electroless plating layer would result in an undercut configuration relative to a metal foil. According to one aspect of the present disclosure, the claimed configurations can make it possible to use the same metal foil attached to a carrier, before being removed during a manufacturing process, to physically form the first metal layer of the second circuit pattern while also being a seed layer to form the first circuit pattern (see, e.g., paragraphs 31, 49 and 58 of Applicants' specification and the corresponding figures). 
	This not found to be persuasive.
As applied to the claim rejection, the modified board of Kim discloses the structure. Also, as applied in the new rejection, a metal foil or a plating film can be used in manufacturing a circuit board, as well as, a circuit pattern formed of a metal foil. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application, to modify the circuit board of Kim with the second circuit pattern include a metal layer, in order to have desired conductivity, and mechanical strength. 
Additionally, it has been held that the prior art anticipate the claims even though it teaches away from the claimed invention. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); and Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeuchi (US 8,512,856), discloses a circuit board and recites , copper wiring may be formed of a metal foil, or electroless copper (column 7, line 1-10).
Tanaka (US 8,313,831), discloses a circuit board with wiring pattern formed of copper foil or copper plating (column 19, line 63 to column 20, line 5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / October 1, 2022